Title: To Alexander Hamilton from John F. Hamtramck, 9 April 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir.
            Pittsburgh April 9th. 1800
          
          I have the honor to acknowledge your Letter of the 21st of March to General Wilkinson inclosing a Copy of one of the same date to Major Rivardi, relative to three Horses being killed by some Soldiers at Niagara.
          Enclosed is the original Letter of Capt Miller, a Copy of which is sent to General Wilkinson. Also enclosed is the last Monthly Return of the Brigade.
          I have the honor to be Sir with Very great Respect your Most obedient and Very humble Servent
          
            J F Hamtramck
          
          Major Genl Hamilton
        